Name: Commission Regulation (EEC) No 3822/90 of 19 December 1990 on transitional measures on the application of common quality standards for certain fruit and vegetables in Portugal up to the end of the 1991/92 marketing year
 Type: Regulation
 Subject Matter: Europe;  plant product;  technology and technical regulations
 Date Published: nan

 29 . 12 . 90No L 366/46 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3822/90 of 19 December 1990 on transitional measures on the application of common quality standards for certain fruit and vegetables in Portugal up to the end of the 1991/92 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257 thereof, Whereas Article 257 of the Act of Accession of Spain and Portugal lays down that transitional measures may be adopted to facilitate the passage from the existing arrangements in Portugal to those resulting from the application of the common organization of the markets, particularly if, for certain products, the implementation of the new arrangements meets with appreciable diffi ­ culties in the Community ; Whereas it appears that the common quality standards laid down in Article 2 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), will not, for some products , be able to be applied in Portugal from 1 January 1991 , the beginning of the second stage of the period from 1 January 1991 , the beginning of the second stage of the period of transition, so as to achieve the objectives and ensure the proper functioning of the common organization of the markets ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 Up to the end of the 1991 /92 marketing year, the products listed in the Annex corresponding to Class III harvested in Portugal may be marketed in that Member State. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directy applicable in all Member States . Done at Brussels , 19 December 1990 For the Commission Ray MAC SHARRY Member of the Commission ANNEX Apples Pears 1 Oranges Tomatoes 0) OJ No L 118 , 20 . 5 . 1972, p. 1 . O OJ No L 119, 11 . 5 . 1990, p. 43 .